 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   SAMUEL SALDANA,                                    No. 2:18-cv-0319 AC P
12                       Plaintiff,
13           v.                                         ORDER
14   M.E. SPEARMAN, et al.,
15                       Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, seeks relief pursuant to 42 U.S.C. § 1983 and

18   has requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

19      I.        Application to Proceed In Forma Pauperis

20           Plaintiff has submitted a declaration that makes the showing required by 28 U.S.C.

21   § 1915(a). ECF Nos. 2, 5. Accordingly, the request to proceed in forma pauperis will be granted.

22           Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.

23   §§ 1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee in

24   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct

25   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and

26   forward it to the Clerk of the Court. Thereafter, plaintiff will be obligated for monthly payments

27   of twenty percent of the preceding month’s income credited to plaintiff’s prison trust account.

28   These payments will be forwarded by the appropriate agency to the Clerk of the Court each time
                                                        1
 1   the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C.
 2   § 1915(b)(2).
 3      II.      Statutory Screening of Prisoner Complaints
 4            The court is required to screen complaints brought by prisoners seeking relief against a
 5   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The
 6   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are
 7   “frivolous, malicious, or fail[] to state a claim upon which relief may be granted,” or that “seek[]
 8   monetary relief from a defendant who is immune from such relief.” 28 U.S.C. § 1915A(b).
 9            A claim “is [legally] frivolous where it lacks an arguable basis either in law or in fact.”
10   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th
11   Cir. 1984). “[A] judge may dismiss . . . claims which are ‘based on indisputably meritless legal
12   theories’ or whose ‘factual contentions are clearly baseless.’” Jackson v. Arizona, 885 F.2d 639,
13   640 (9th Cir. 1989) (quoting Neitzke, 490 U.S. at 327), superseded by statute on other grounds as
14   stated in Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000). The critical inquiry is whether a
15   constitutional claim, however inartfully pleaded, has an arguable legal and factual basis.
16   Franklin, 745 F.2d at 1227-28 (citations omitted).
17            “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the
18   claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of
19   what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550
20   U.S. 544, 555 (2007) (alteration in original) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).
21   “Failure to state a claim under § 1915A incorporates the familiar standard applied in the context
22   of failure to state a claim under Federal Rule of Civil Procedure 12(b)(6).” Wilhelm v. Rotman,
23   680 F.3d 1113, 1121 (9th Cir. 2012) (citations omitted). In order to survive dismissal for failure
24   to state a claim, a complaint must contain more than “a formulaic recitation of the elements of a
25   cause of action;” it must contain factual allegations sufficient “to raise a right to relief above the
26   speculative level.” Twombly, 550 U.S. at 555 (citations omitted). “‘[T]he pleading must contain
27   something more . . . than . . . a statement of facts that merely creates a suspicion [of] a legally
28   cognizable right of action.’” Id. (alteration in original) (quoting 5 Charles Alan Wright & Arthur
                                                        2
 1   R. Miller, Federal Practice and Procedure § 1216 (3d ed. 2004)).
 2             “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
 3   relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting
 4   Twombly, 550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual
 5   content that allows the court to draw the reasonable inference that the defendant is liable for the
 6   misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). In reviewing a complaint under this
 7   standard, the court must accept as true the allegations of the complaint in question, Hosp. Bldg.
 8   Co. v. Trs. of the Rex Hosp., 425 U.S. 738, 740 (1976), as well as construe the pleading in the
 9   light most favorable to the plaintiff and resolve all doubts in the plaintiff’s favor, Jenkins v.
10   McKeithen, 395 U.S. 411, 421 (1969) (citations omitted).
11      III.      Complaint
12             The complaint alleges that defendants Jared Pastwaters and M.E. Spearman violated
13   plaintiff’s rights under the Eighth Amendment. ECF No. 1. Specifically, plaintiff alleges that on
14   August 8, 2017, Pastwaters deliberately slammed a metal door on plaintiff’s hand, resulting in
15   extensive nerve damage. Id. at 3-5. Pastwaters allegedly said that he slammed the door on
16   plaintiff’s hand as punishment for plaintiff reaching for an extra food tray. Id. at 3. Plaintiff
17   alleges that Spearman is liable for not fixing the policy and under respondeat superior. Id. at 5.
18      IV.       Claims for Which a Response Will Be Required
19             “The Constitution does not mandate comfortable prisons, but neither does it permit
20   inhumane ones.” Farmer, 511 U.S. at 832 (internal quotation marks and citation omitted). “[A]
21   prison official violates the Eighth Amendment only when two requirements are met. First, the
22   deprivation alleged must be, objectively, sufficiently serious, a prison official’s act or omission
23   must result in the denial of the minimal civilized measure of life’s necessities.” Id. at 834
24   (internal quotation marks and citations omitted). Second, the prison official must subjectively
25   have a sufficiently culpable state of mind, “one of deliberate indifference to inmate health or
26   safety.” Id. (internal quotation marks and citations omitted). The official is not liable under the
27   Eighth Amendment unless he “knows of and disregards an excessive risk to inmate health or
28   safety; the official must both be aware of facts from which the inference could be drawn that a
                                                         3
 1   substantial risk of serious harm exists, and he must also draw the inference.” Id. at 837. Then he
 2   must fail to take reasonable measures to abate the substantial risk of serious harm. Id. at 847.
 3   Mere negligent failure to protect an inmate from harm is not actionable under § 1983. Id. at 835.
 4           Furthermore, “[i]n its prohibition of ‘cruel and unusual punishments,’ the Eighth
 5   Amendment [also] places restraints on prison officials, who may not . . . use excessive physical
 6   force against prisoners.” Farmer, 511 U.S. at 832 (citing Hudson v. McMillian, 503 U.S. 1
 7   (1992)). “[W]henever prison officials stand accused of using excessive physical force in
 8   violation of the [Eighth Amendment], the core judicial inquiry is . . . whether force was applied in
 9   a good-faith effort to maintain or restore discipline, or maliciously and sadistically to cause
10   harm.” Hudson, 503 U.S. at 6-7 (citing Whitley v. Albers, 475 U.S. 312 (1986)).
11           Plaintiff’s allegation that defendant Pastwaters deliberately slammed the door on his hand
12   is sufficient at the screening stage to state a claim for excessive use of force, and Pastwaters will
13   be required to respond to the complaint.
14      V.      Failure to State a Claim
15           There can be no liability under 42 U.S.C. § 1983 unless there is some affirmative link or
16   connection between a defendant’s actions and the claimed deprivation. Rizzo v. Goode, 423 U.S.
17   362, 371, 376 (1976); May v. Enomoto, 633 F.2d 164, 167 (9th Cir. 1980). “Vague and
18   conclusory allegations of official participation in civil rights violations are not sufficient.” Ivey v.
19   Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982) (citations omitted).
20           Additionally, “[t]here is no respondeat superior liability under section 1983.” Taylor v
21   List, 880 F.2d 1040, 1045 (9th Cir. 1989) (citation omitted). “A defendant may be held liable as a
22   supervisor under § 1983 ‘if there exists either (1) his or her personal involvement in the
23   constitutional deprivation, or (2) a sufficient causal connection between the supervisor’s wrongful
24   conduct and the constitutional violation.’” Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011)
25   (quoting Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989)). A supervisor may be liable for the
26   constitutional violations of his subordinates if he “knew of the violations and failed to act to
27   prevent them.” Taylor, 880 F.2d at 1045. Finally, supervisory liability may also exist without
28   any personal participation if the official implemented “a policy so deficient that the policy itself is
                                                        4
 1   a repudiation of the constitutional rights and is the moving force of the constitutional violation.”
 2   Redman v. County of San Diego, 942 F.2d 1435, 1446 (9th Cir. 1991) (citations and quotations
 3   marks omitted), abrogated on other grounds by Farmer v. Brennan, 511 U.S. 825 (1994).
 4             Although plaintiff alleges that Spearman was responsible for “not fixing the policy,” he
 5   does not identify the policy at issue or whether Spearman was also responsible for its
 6   implementation. ECF No. 1 at 5. It is therefore impossible to tell whether a policy existed that
 7   itself violated plaintiff’s rights, or whether Spearman was sufficiently aware of its
 8   unconstitutional effect prior to the violation of plaintiff’s rights to potentially support liability. To
 9   the extent it appears that plaintiff has named Spearman solely based on his position as warden, the
10   claim must fail. For these reasons, the allegations against Spearman fail to state a claim.
11   However, since plaintiff may be able to allege additional facts that would support a claim for
12   relief, he will have the option to amend.
13       VI.      Leave to Amend
14             For the reasons set forth above, the court finds that the complaint does not state
15   cognizable claims against defendant Spearman. However, it appears that plaintiff may be able to
16   allege facts to remedy this and he will be given the opportunity to amend the complaint if he
17   desires.
18             Plaintiff may proceed forthwith to serve defendant Pastwaters on his excessive force claim
19   or he may delay serving any defendant and amend the complaint.
20             Plaintiff will be required to complete and return the attached notice advising the court how
21   he wishes to proceed. If plaintiff chooses to amend the complaint, he will be given thirty days to
22   file an amended complaint. If plaintiff elects to proceed on his claims against defendant
23   Pastwaters without amending the complaint, the court will proceed to serve the complaint. A
24   decision to go forward without amending the complaint will be considered a voluntarily dismissal
25   without prejudice of the claims against defendant Spearman.
26             If plaintiff chooses to file an amended complaint, he must demonstrate how the conditions
27   about which he complains resulted in a deprivation of his constitutional rights. Rizzo v. Goode,
28   423 U.S. 362, 370-71 (1976). Also, the complaint must allege in specific terms how each named
                                                         5
 1   defendant is involved. Arnold v. Int’l Bus. Machs. Corp., 637 F.2d 1350, 1355 (9th Cir. 1981).
 2   There can be no liability under 42 U.S.C. § 1983 unless there is some affirmative link or
 3   connection between a defendant’s actions and the claimed deprivation. Id.; Johnson v. Duffy,
 4   588 F.2d 740, 743 (9th Cir. 1978). Furthermore, “[v]ague and conclusory allegations of official
 5   participation in civil rights violations are not sufficient.” Ivey v. Bd. of Regents, 673 F.2d 266,
 6   268 (9th Cir. 1982) (citations omitted).
 7          Plaintiff is also informed that the court cannot refer to a prior pleading in order to make
 8   his amended complaint complete. Local Rule 220 requires that an amended complaint be
 9   complete in itself without reference to any prior pleading. This is because, as a general rule, an
10   amended complaint supersedes the original complaint. Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.
11   1967) (citations omitted), overruled in part by Lacey v. Maricopa County, 693 F.3d 896, 928 (9th
12   Cir. 2012) (claims dismissed with prejudice and without leave to amend do not have to be re-pled
13   in subsequent amended complaint to preserve appeal). Once plaintiff files an amended complaint,
14   the original complaint no longer serves any function in the case. Therefore, in an amended
15   complaint, as in an original complaint, each claim and the involvement of each defendant must be
16   sufficiently alleged.
17      VII.    Plain Language Summary of this Order for a Pro Se Litigant
18          Your request to proceed in forma pauperis is granted and you are not required to pay the
19   entire filing fee immediately.
20          Some of the allegations in the complaint state claims against the defendants and some do
21   not. Your excessive force claim against defendant Pastwaters will require a response. Your
22   claim against defendant Spearman does not state a claim because you have not explained how he
23   violated your rights. The fact that he is the warden and a supervisor is not enough.
24          You have a choice to make. You may either (1) proceed immediately on your claims
25   against defendant Pastwaters, and voluntarily dismiss the other claims without prejudice; or (2)
26   try to amend the complaint. If you want to go forward without amending the complaint, you will
27   be voluntarily dismissing without prejudice your claims against defendant Spearman. If you
28   choose to amend your complaint, the amended complaint must include all of the claims you want
                                                       6
 1   to make, including the ones that have already been found to state a claim, because the court will
 2   not look at the claims or information in the original complaint. Any claims and information not
 3   in the amended complaint will not be considered. You must complete the attached notification
 4   showing what you want to do and return it to the court. Once the court receives the notice, it will
 5   issue an order telling you what you need to do next (i.e. file an amended complaint or complete
 6   and wait for completion of service).
 7          In accordance with the above, IT IS HEREBY ORDERED that:
 8          1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 2) is granted.
 9          2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff
10   is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C.
11   § 1915(b)(1). All fees shall be collected and paid in accordance with this court’s order to the
12   Director of the California Department of Corrections and Rehabilitation filed concurrently
13   herewith.
14          3. Plaintiff’s claims against defendant Spearman do not state claims for which relief can
15   be granted.
16          4. Plaintiff has the option to proceed immediately on his excessive force claim against
17   defendant Pastwaters as set forth in Section IV above, or to amend the complaint.
18          5. Within fourteen days of service of this order, plaintiff shall complete and return the
19   attached form notifying the court whether he wants to proceed on the screened complaint or
20   whether he wants to file a first amended complaint. If plaintiff does not return the form, the court
21   will assume that he is choosing to proceed on the complaint as screened and will recommend
22   dismissal without prejudice of the claims against defendant Spearman.
23   DATED: May 10, 2019
24

25

26

27

28
                                                       7
 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   SAMUEL SALDANA,                                 No. 2:18-cv-0319 AC P
12                     Plaintiff,
13          v.                                       PLAINTIFF’S NOTICE ON HOW TO
                                                     PROCEED
14   M.E. SPEARMAN, et al.,
15                     Defendants.
16

17          Check one:

18   _____ Plaintiff wants to proceed immediately on his excessive force claim against defendant

19          Pastwaters without amending the complaint. Plaintiff understands that by going forward

20          without amending the complaint he is voluntarily dismissing without prejudice his claims

21          against defendant Spearmen.

22

23   _____ Plaintiff wants to amend the complaint.

24

25   DATED:_______________________

26                                              Samuel Saldana
                                                Plaintiff pro se
27

28
                                                     1
